Citation Nr: 0402690	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  00-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 to July 1955; 
May 195 to May 1964; and May 1968 to June 1972.  The veteran 
died on May [redacted], 1999.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the RO.  


FINDINGS OF FACT

1.  The veteran died in May 1999.  The cause of death was 
listed as respiratory failure due to metastatic renal cancer.  

2.  Upon his death, the veteran's service-connected 
disabilities were diabetes mellitus (rated as 60 percent 
disabling), residuals of a left foot and ankle injury, and 
degenerative arthritis of multiple joints.  

3.  The service-connected diabetes mellitus is shown as 
likely as not to have contributed materially by accelerating 
the veteran's death.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
service-connected diabetes mellitus did contribute 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Indeed, in June 2003, the appellant stated that she had no 
further evidence to submit.  Thus, the Board believes that 
all relevant evidence which is available has been obtained.  

The appellant and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf, but she did not opt to be scheduled for a 
hearing of any sort.  

Further, by May 2000 Statement of the Case, May 2003 
Supplemental Statement of the Case, and by an October 2003 
letter she and her representative have been notified of the 
evidence needed to establish the benefit sought, and via 
those documents, she has been advised regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action given the favorable action taken hereinbelow would 
only serve to burden VA with no foreseeable benefits flowing 
to the appellant.  Id.; Soyini, supra.  


Factual Background 

The veteran died in May 1999.  The cause of death was listed 
as respiratory failure resulting from metastatic renal 
cancer.  Upon his death, the veteran had nine service-
connected disabilities including diabetes mellitus (rated as 
60 percent disabling), residuals of a left foot and ankle 
injury, and degenerative arthritis of multiple joints.  The 
veteran had no service-connected renal disability.  

In a February 2000 written statement, A. Fay, M.D. who 
treated the veteran from August 1998 until his death 
indicated that the veteran suffered from renal cell carcinoma 
with metastasis to the lung and a long history of diabetes 
mellitus.  The veteran also suffered from several pulmonary 
disabilities for which he was treated with Prednisone.  

According to Dr. Fay, the Prednisone therapy exacerbated the 
veteran's diabetes mellitus by causing elevated blood sugars.  
Dr. Fay further stated that, at the time of his death, the 
veteran's blood sugar levels were dramatically elevated and 
accelerated his demise.  

In February 2002, the RO requested that a VA oncologist 
review the entire record and provide a reasoned opinion 
regarding the relationship, if any, between the veteran's 
service-connected disabilities and his death.  

In an April 2003 medical opinion, a VA physician who reviewed 
the entire record indicated that it was "less likely than 
not" that the veteran's service-connected disabilities 
contributed to the cause of his death.  

The physician noted that renal cell carcinoma was diagnosed 
in 1994 and that a lung mass was found in 1996 but that 
diabetes mellitus was diagnosed 15 or 20 years before the 
veteran's death.  

It was noted that the diabetes mellitus was initially treated 
with diet and weight control and later with oral hypoglycemic 
drugs.  Insulin therapy began in 1991.  Initially, Prednisone 
caused the veteran's glycemia to "go out of control" for a 
limited period of time until appropriate adjustments to 
insulin therapy were made.  His blood sugar levels were only 
moderately elevated upon the veteran's terminal hospital 
admission.  

Thus, the VA physician explained, Dr. Fay's contentions that 
dramatically elevated blood sugar levels due to Prednisone 
therapy accelerated the veteran's demise were unwarranted.  


Law and Regulations 

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. 1310 (West 2002); 
38 C.F.R. 3.312(a) (2003).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. 3.312(b) (2003).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to an appellant's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

It is the duty of the Board to weigh the evidence and assess 
its credibility.  Wensch v. Principi, 15 Vet. App. 362 
(2001).  Furthermore, VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  

In the present case, the record includes both an April 2003 
VA medical opinion regarding the cause of the veteran's death 
and a statement of his treating physician, Dr. Fay.  The VA 
opinion relies on a review of the medical record.  Dr. Fay 
reports having treated the veteran during the last months of 
his life.  

The VA opinion is thorough and explains the veteran's medical 
history in detail.  Dr. Fay apparently based his opinion on 
the personal experiences in treating the veteran.  

Dr. Fay asserted that the veteran's blood sugar levels were 
dramatically elevated due to Prednisone treatment and that 
elevated blood sugar levels accelerated his demise.  The VA 
physician disagreed with Dr. Fay's conclusion by explaining 
that the veteran's blood sugar levels were only temporarily 
elevated when Prednisone was first introduced and that the 
blood sugar levels were reported only to be moderately 
elevated during the terminal period of hospitalization.  

The Board finds the medical opinions in this case to be 
evenly balanced and the overall medical record to be in 
relative equipoise as to the question of whether the service-
connected diabetes mellitus contributed substantially or 
materially in causing the veteran's demise.  38 C.F.R. 
§ 3.312.  

As such, the medical evidence shows that the service-
connected diabetes mellitus as likely as not accelerated the 
veteran's death.  By extending the benefit of the doubt to 
the appellant, service connection for the cause of the 
veteran's death must be granted.  Id.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



